         Case: 19-1169, Doc
Case 6:19-bk-14124-WJ   Document: 7-4,07/29/19
                            51 Filed   Filed: 08/02/2019     Page 11:50:01
                                                 Entered 07/29/19 1 of 2      Desc
                         Main Document      Page 1 of 2




                                                                    8/5/2019
                                                                         DD




                                                USDC No.: 5:19-cv-01447-MWF
         Case: 19-1169, Doc
Case 6:19-bk-14124-WJ   Document: 7-4,07/29/19
                            51 Filed   Filed: 08/02/2019     Page 11:50:01
                                                 Entered 07/29/19 2 of 2     Desc
                         Main Document      Page 2 of 2
